Citation Nr: 0409699	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for otitis media of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to June 
1955.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  That decision denied entitlement to 
a compensable evaluation for the residuals of otitis media of the 
right ear and entitlement to service connection for hearing loss 
secondary to otitis media of the right ear.  The rating action 
also found that new and material evidence had not been received 
sufficient to reopen a claim for a psychiatric disability.  

In January 2001, the Board remanded the issues regarding the right 
ear.  On the third issue, involving new and material evidence, the 
Board confirmed the RO's decision and thus denied the veteran's 
claim.  Following the remand, the veteran underwent an examination 
of the ears; an opinion was rendered finding that the veteran's 
hearing loss in the right ear was due to or the result of the 
service-connected otitis media.  Thus, in a September 2003 rating 
decision, service connection was granted.  The remaining issue, 
that involving a compensable evaluation for otitis media, has been 
returned to the Board for review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran's service-connected otitis media of the right ear 
is manifested by  complaints of pain and drainage from the right 
ear, with no objective medical evidence of recurrent/chronic right 
ear infections, recurrent/chronic suppurative otitis media, 
mastoiditis, cholesteatoma or aural polyps in the right ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability evaluation 
for otitis media of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.31, 
4.104, Diagnostic Codes 6200, 6201, and 6210 (1998) and (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President has signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

With respect to the appellant's claim for entitlement to a 
compensable disability evaluation for otitis media of the right 
ear, VA's duties have been fulfilled to the extent possible.  VA 
must notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran has 
been notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating decision, 
the statement of the case (SOC), and the supplemental statement of 
the case (SSOC).  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence supporting his 
assertions that his otitis media is more disabling than currently 
rated.  

VA informed the appellant of which evidence he was to provide to 
VA and which evidence VA would attempt to obtain on his behalf.  
In this regard, the VA sent the appellant notice of the VCAA by 
letter, which spelled out the requirements of the VCAA and what 
the VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disability was procured and 
before the VA, the veteran underwent audiological and ear 
examinations.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  Here, the RO obtained the veteran's 
available medical treatment records pertaining to his otitis 
media.  The veteran was also provided a recent medical examination 
in order to assess the severity of his disability.  Moreover, the 
veteran was given the opportunity to provide testimony before a 
Veterans Law Judge and/or an RO hearing officer.  The veteran did 
provide testimony at a hearing before an RO hearing officer in 
February 1999.  He declined the opportunity to present testimony 
before the Board.  It seems clear that the VA has given the 
veteran every opportunity to express his opinions with respect to 
his claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone a recent examination so that the VA would have a 
complete picture of the veteran's disability.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  That 
letter was sent in April 2001.  However, that letter did request a 
response within 60 days, which is contrary to 38 U.S.C.A. § 
5103(b) (West 2002).  Yet, the veteran did undergo additional 
medical testing after that letter deadline and he was free to 
submit evidence to the VA after the suspense date noted in the 
VCAA letter.  Moreover, an amendment to the VCAA was recently 
enacted clarifying that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) that 
VCAA notice be sent to a claimant before the initial adjudication 
of his claim.  Satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render a 
rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of cases 
waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant has been 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, DC.  He was provided with 
notice of the appropriate laws and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran, and he was not prejudiced by any defect in the timing of 
that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided, as a result of a Board remand, 
by the AOJ prior to the transfer and the second certification of 
the appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 
4 (2003).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2003) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2003) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2003) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating is 
to be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  With respect to the issue 
before the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate periods 
of time, based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2003).

In 1961, six years after the veteran was discharged from the 
service, he was awarded service connection for nonsuppurative 
inactive chronic otitis media of the right ear.  A noncompensable 
evaluation was assigned.  In 1998, the veteran submitted a request 
for an increased evaluation for this condition.  

As a result of the veteran's application for a compensable 
evaluation for otitis media of the right ear, the veteran 
underwent an examination of the ear in May 2000.  The examination 
was deemed normal.  Aural polyps, suppuration, and effusion were 
not found.  Another examination was accomplished in August 2001.  
The examiner once again found that the ear was normal.

A review of the veteran's post-service medical treatment records 
reveals that the veteran has not received treatment for otitis 
media of the right ear for many years.  Additionally, while the 
veteran has complained of hearing loss, he has not complained of 
symptoms or manifestations of chronic suppurative or 
nonsuppurative otitis media.  

Effective June 10, 1999, during the pendency of this appeal, the 
VA Schedule for Rating Disabilities (Rating Schedule) was amended 
with regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87 (2002)).  However, pursuant to 38 U.S.C.A. § 5110(g), 
the Board observes that, for any date prior to June 10, 1999, VA 
cannot apply the revised provisions of the Rating Schedule to this 
case, even if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 
10, 2000); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of the General Counsel are binding on the 
Board).

The Board finds, however, that the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this appellant's claim.  See 62 Fed. Reg. at 25,202, 
wherein the Secretary stated that "[t]he revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on medical advances, etc., 
rather than representing liberalizing interpretations of 
regulations."  Consequently, the change has no effect on the 
outcome of this claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that it may proceed with a 
decision in this case without any prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 percent 
disability rating for otitis media, suppurative, chronic, during 
the continuance of the suppurative process.  It was noted that 
evaluation pursuant to Diagnostic Code 6200 was to be combined 
with ratings for the loss of hearing.  See 38 C.F.R. § 4.87a 
(1998).

Effective June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately evaluated.  
38 C.F.R. § 4.87 (2003).

Chronic nonsuppurative otitis media with effusion (serous otitis 
media) will be rated based on impairment of hearing.  38 C.F.R. 
Part 4, Diagnostic Code 6201 (1998) and (2003).  Diagnostic Code 
6210 states that where there is chronic otitis externa with 
swelling, dry and scaly or serous discharge, and itching that 
requires frequent and prolonged treatment, a 10 percent disability 
rating will be awarded.  38 C.F.R. Part 4, Diagnostic Code 6210 
(1998) and (2003).

There is no evidence of chronic suppurative otitis media on 
medical evaluation, and no scaly or serous discharge has been 
observed.  Itching has not been complained thereof.  The veteran 
has not claimed to have any infections or drainage of the right 
ear for a number of years.  While he did complain of drainage 
during his hearing at the RO, repeated recent medical examinations 
have not confirmed the presence of suppuration.  His only 
consistent recent complaint is of hearing loss.  

All disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  One 
exception to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2003), which states that evaluation 
of the same disability under various diagnoses is to be avoided.  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant is 
entitled to a combined rating where the symptomatology is distinct 
and separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
discussed above, chronic nonsuppurative otitis media with effusion 
is rated based upon hearing loss.  The appellant is separately 
service-connected for hearing loss of the right ear.  Evaluation 
of the appellant's service-connected otitis media pursuant to 
Diagnostic Code 6201 would be duplicative, inasmuch as both 
service-connected disabilities would be rated based upon the same 
symptomatology.  Therefore, Diagnostic Code 6201 is not 
applicable.

Because the evidence does not show that the veteran now has otitis 
media, a compensable evaluation in accordance with Diagnostic 
Codes 6200 and 6210 can not be assigned.  38 C.F.R. Part 4 (2003).  
Hence, the veteran's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  The 
criterion for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2003) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for treatment for otitis media of the 
right ear and there is no indication that it causes, or could 
cause, a marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt could 
not be resolved in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 5107 (West 2002).  Hence, the 
veteran's claim for a compensable evaluation for otitis media of 
the right ear is denied.


ORDER

A compensable evaluation for the residuals of otitis media of the 
right ear is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



